Citation Nr: 0938162	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral extremity 
numbness.

4.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS).

5.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for IBS.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to 
August 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision which denied 
service connection for PTSD and continued the previous denial 
of the Veteran's bilateral knee claim.  In July 2004, the 
Board reopened the Veteran's claim for service connection for 
a bilateral knee disability, and remanded both the knee and 
PTSD claims for additional development.

This claim also arrives from an appeal of a September 2003 
rating decision which granted service connection for IBS (the 
Veteran disagreed with both the effective date and the 
disability rating assigned) and denied his claim of 
entitlement to service connection for bilateral extremity 
numbness.

The issues of PTSD and bilateral extremity numbness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The medical evidence does not show a current disability 
in either knee.

2.  The evidence does not show that the Veteran's IBS is 
severe.

3.  The evidence does not show that the Veteran has more or 
less constant abdominal distress with either diarrhea or 
alternating diarrhea and constipation.

4.  The Veteran did not manifest symptoms of IBS in service 
or for several years after his discharge from service.

5.  The Veteran became entitled to service connection for IBS 
on March 1, 2002, the date that legislation became effective 
granting presumptive service connection for IBS.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  Criteria for a rating in excess of 10 percent for IBS 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2008).

3.  Criteria for an effective date earlier than March 1, 2002 
for the grant of service connection for IBS have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran has been pursuing a service connection claim for 
a bilateral knee disability since he separated from service 
in 1992.  However, while the Veteran has consistently 
reported bilateral knee pain through the years, his claim was 
previously denied on several prior occasions because the 
medical evidence of record failed to show that an actual knee 
disability had been diagnosed.  Nevertheless, as the Board 
reopened this claim in a July 2004 decision, it will once 
again be considered on the merits.  

Service treatment records show that in October 1986 the 
Veteran sought treatment for pain in both knees after bumping 
his knees on a vehicle he was attempting to camouflage; 
however, the Veteran was only diagnosed with a knee contusion 
as an examination revealed bruised tibias on the right and 
left leg and x-rays were normal.  At his separation physical 
in April 1992, the Veteran complained of bilateral knee pain 
and swelling with exertion; but his lower extremities were 
nevertheless found to be normal.

Following separation, the Veteran was provided with a VA 
examination in October 1992 at which he complained about pain 
in his knees when running; and he stated that he had been 
told that the cartilage was beginning to wear out in his 
knees.  The Veteran also reported noticing some fluid in his 
knees when he ran for extended periods.  Nevertheless, on 
examination, the Veteran demonstrated full range of motion in 
both knees and the internal and external ligaments were found 
to be intact without any evidence of muscle atrophy.  The 
examiner did note a small amount of fluid in both of the 
Veteran's knees and he stated that there was tenderness over 
the medial meniscus on the right (although no tenderness was 
noted in the left knee).  However, x-rays did not show any 
fractures or other significant bony abnormality, and the 
Veteran was diagnosed to have bilateral knee pain.  

The Veteran has continued to complain of knee pain for a 
number of years, but no knee disability has actually ever 
been shown.  Instead, the Veteran has consistently been 
diagnosed with arthralgia of the knee, which is synonymous 
with knee pain (arthralgia is defined as "[p]ain in a joint, 
especially one not inflammatory in character."  Stedman's 
Medical Dictionary 149 (27th ed. 2000)).  

For example, in May 2001, the Veteran complained of arthritis 
in his knees, but his examiner stated that the Veteran's 
knees were normal on examination with normal range of motion 
demonstrated, and he diagnosed only arthralgia.

X-rays of the knees were taken in October 2001, but they 
again did not show any abnormalities, and the VA doctor 
indicated that both knees were stable; although the Veteran 
was given a hinged left knee brace.  The Veteran again 
reported knee pain in December 2001, stating that while at 
work he had been required to crawl on his knees thereby 
producing pain.  However, an MRI of the left knee showed no 
meniscal tear and only minimal joint effusion.

In January 2002, the Veteran was noted to have knee 
instability, and he was given a cane in February of that 
year.  In March 2002, a doctor stated that the Veteran was 
restricted from prolonged standing or climbing due to knee 
pain.  However, again, there was no knee disability 
diagnosed, and x-rays of both knees were unremarkable as no 
acute fracture or dislocation was seen.  Additionally, 
neither significant degenerative changes, nor significant 
soft tissue abnormality, were seen.  In April 2003, 
arthralgia was again diagnosed.

In March 2004, a VA psychiatrist indicated that the Veteran 
had been bothered by arthritis in his knee which had caused 
so much discomfort that he had been unable to work.  However, 
there is no indication that the assessment of arthritis was 
based on any examination or radiological evidence.

In July 2004, the Board reopened the Veteran's claim, noting 
that the Veteran had been assessed with degenerative joint 
disease in his knees.  However, because no radiologic basis 
for such a diagnosis was provided, the Board remanded the 
Veteran's claim for a VA examination to determine whether the 
Veteran had actually a current knee disability.

The Veteran underwent the examination in November 2004.  He 
reported that shortly after leaving service he began having 
chronic bilateral knee pain which worsened during cold or 
rainy weather.  The Veteran also reported swelling, locking 
and weakness in his knees.  During the examination, the 
Veteran complained about tenderness with any knee motion, and 
the examiner remarked that the examination was quite limited 
as even with passive range of motion, the Veteran kept his 
knees very stiff and would not allow the examiner to move his 
knees in an appropriate fashion.  The examiner noted no 
swelling or fluid effusion in either knee and the knee 
structures appeared to be intact upon inspection.  There was 
also no obvious instability.  The examiner speculated that 
the Veteran might have been malingering during the physical 
examination.  Regardless, noting that x-rays were normal, the 
examiner concluded that there was insufficient evidence to 
diagnose a current knee disability.

In July 2006, the Veteran again presented for treatment of 
his knees, and it was once again noted that he had 
degenerative joint disease affecting in knees.  However, once 
again there was no indication what evidence this assessment 
was based on, as no radiographic evidence was noted to have 
been obtained, and no knee specific examination appears to 
have been conducted.

Nevertheless, noting that the Veteran had been assessed as 
having degenerative joint disease of the knees.  The Board 
remanded the Veteran's claim to obtain an additional 
examination of his knees.  The examination was conducted in 
April 2008, but once again no deformity was noted, nor was 
any knee instability, any episodes of dislocation or 
subluxation, or any effusion.  X-rays similarly showed no 
acute osseous abnormality; and the examiner therefore 
concluded that the Veteran had only knee pain (diagnosing him 
with chronic arthralgia); stating that the x-rays and the 
examination were normal and he found no evidence to warrant 
an acute diagnosis.

While the Veteran has consistently complained about knee pain 
since service, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The Veteran has been through numerous outpatient treatment 
sessions and several VA examinations; however, no diagnosis 
of a chronic knee disability has ever been rendered that has 
been substantiated by either physical examination or 
radiographic evidence.  There were several statements in 
medical records that the Veteran had arthritis or 
degenerative joint disease in his knees, but it does not 
appear that any examination or radiologic evidence supported 
such a conclusion; and, furthermore, the radiologic evidence 
affirmatively shows no current knee disability.

A Veteran is considered competent to relate symptoms that he 
is capable of perceiving.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007).  As such, he may state that he has 
knee pain.  However, to the extent that the Veteran has 
asserted that he has a chronic knee disability, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, his opinion is insufficient to provide 
a diagnosis of a knee disability.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the Veteran has complained of knee 
pain for a number of years, but the objective medical 
evidence has failed to substantiate an actual knee 
disability, and the Veteran his not medically qualified to 
provide the diagnosis himself.  Accordingly, the Veteran's 
claim of entitlement to service connection for bilateral knee 
disability is denied.

To the extent that the Veteran's complaints of knee and joint 
pain involve the allegation of an undiagnosed illness or 
chronic multisymptom illness as defined in 38 C.F.R. § 3.317, 
that will be addressed in the remand portion of this 
decision.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's irritable bowel syndrome (IBS) is currently 
rated at 10 percent under 38 C.F.R. § 4.114, DC 7319.  Under 
this DC, a 10 percent rating is assigned for moderate IBS 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is assigned for severe IBS 
with diarrhea, or with alternating diarrhea and constipation, 
with more or less constant abdominal distress.  

The Veteran contends that a 30 percent rating is warranted; 
and it is undisputed that the Veteran's IBS causes him 
discomfort.  For example, in February 2002, it was noted that 
the Veteran had episodic abdominal pain; and, at a March 2002 
VA examination the Veteran reported that he had loose bowels 
at least four times per day, or as often as he would eat, 
which was reportedly accompanied by abdominal cramping.  

However, the medical evidence, including treatment records 
and examination reports, fails to show either that the 
Veteran's IBS is severe, or that the Veteran has been in more 
or less constant abdominal distress throughout the course of 
his appeal.

For example, the examiner in March 2002 found the Veteran's 
abdomen to be soft, and his rectum and prostate were normal.  
The examiner diagnosed the Veteran with IBS, cause unknown, 
but noted that x-rays of the Veteran's bowels were normal.  
At outpatient treatment sessions in April and November 2002, 
reviews for either abdominal pain or diarrhea were negative.  
In April 2003, it was noted that the Veteran had epigastric 
pain at times (although abdominal pain was not specifically 
noted).  The Veteran underwent a second VA examination in 
November 2004 at which he denied taking any specific 
medication for his IBS; and, while IBS continued to be 
diagnosed, there was no indication of any abdominal distress, 
aside from mild tenderness to palpation.  The Veteran 
reported having diarrhea 3 times per week, but he also stated 
that this depended on the foods he was eating, as certain 
foods would increase his symptoms.  Additionally, in February 
2005, the Veteran reported no acute problem, although he did 
note episodic GI discomfort.  However, a physical examination 
of the Veteran's abdomen showed no palpable tenderness.  In 
May 2006 the Veteran's abdomen was found to be nontender on 
palpation.  In February 2007 it was found that the Veteran 
was again negative for severe abdominal pain.  (Indeed, at 
the time the Veteran was being seen for finger and back pain, 
and no specific attention was directed toward IBS, although 
the abdomen was noted to be non-tender.)  

As such, the extensive VA treatment records that were 
reviewed did not show that the Veteran's IBS was severe, and 
there was no indication that the Veteran was in more or less 
constant abdominal distress.

Nevertheless, because the Veteran stated in February 2008 
that that his IBS was more severe than it was rated, a VA 
examination was provided.  At the examination in April 2008, 
the Veteran reported that his IBS had been intermittent with 
remissions since beginning in 1991.  The Veteran was 
diagnosed with IBS, but the examiner found that the symptoms 
were only mild to minimal.  The Veteran was noted to be on a 
regular diet and his weight was stable and unchanged.

As such, while the Veteran reported significant symptoms of 
IBS at the beginning of his appeal (namely at his March 2002 
VA examination), the objective medical evidence has failed to 
reflect severe IBS.

While a Veteran is typically competent to report symptoms 
that are capable of lay observation such as abdominal pain or 
diarrhea; competency must be distinguished from credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran contends that his IBS symptoms are 
more severe than they are currently rated.  However, the 
objective evidence, including outpatient treatment records 
and examination reports, does not show symptoms that might be 
classified as severe IBS.  The medical evidence also does not 
show more or less constant abdominal distress. 

As such, the criteria required for a rating in excess of 10 
percent have not been shown, and this aspect of the appeal is 
denied.

Effective date earlier than March 1, 2002 for service 
connection for IBS

The Veteran's claim for service connection for IBS was 
initially denied by a September 1999 rating decision, and the 
Veteran failed to perfect a timely appeal.  

Following the enactment of the Veterans Claims Assistance Act 
(VCAA) in 2000, the Veteran's claim was readjudicated and 
eventually granted by a March 2003 rating decision which was 
made effective in March 2002, the date the regulations 
changed to allow presumptive service connection for IBS.  It 
was noted in the rating decision that the Veteran had not 
shown IBS in service, or within a year of service; and, no 
doctor had linked the Veteran's IBS to his time in service.  
As such, the RO concluded that only once IBS became a 
presumptive disability for those who had served in the 
Southwest Asia Theater of operations did the Veteran warrant 
service connection for IBS.  

Regulations provide that generally the effective date of an 
evaluation and award based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  Further, 
38 C.F.R. § 3.114 provides that where compensation is awarded 
pursuant to a liberalizing law, the effective date of such 
award shall be fixed in accordance with the facts found, but 
shall not be earlier than the effective date of the act.  

The Veteran's initial claim for IBS was received in October 
1998 when he initially requested service connection for 
multiple conditions to include continuous diarrhea.  This 
claim was denied and the Veteran did not timely perfect an 
appeal.  However, in May 2001, the RO sent the Veteran a 
letter indicating that his claim was going to be reconsidered 
on account of the enactment of the VCAA.

Service treatment records reveal that the Veteran's G-U 
system was found to be normal at an examination in June 1992; 
and the service treatment records fail to show any complaints 
of, or treatment for, IBS, diarrhea, or abdominal pain.

Following service, treatment records similarly fail to show 
any complaints of, or treatment for IBS, diarrhea, or 
abdominal pain for much of the 1990s.  Furthermore, while the 
Veteran has made statements that his health problems began 
after he returned from overseas, his G-U and digestive 
systems were found to be normal at a VA joints examination in 
October 1992, and the first record of the Veteran being 
diagnosed with IBS was in September 1998.

As such, the medical evidence does not show IBS in service, 
or for several years following service; and no medical 
opinion has been advanced linking the Veteran's IBS to his 
time in service.

It is true that a Veteran is generally considered competent 
to relate symptoms that he is capable of perceiving.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Furthermore, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or 
within a presumptive period.  When a condition is not chronic 
and there is no medical evidence of a causal nexus, lay 
testimony or medical evidence may establish continuity of 
symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  However, for service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In this case, the Veteran asserts that his IBS began after he 
returned from overseas, but the aforementioned VA examination 
following his discharge from service found no evidence of IBS 
symptoms, and therefore, continuity of symptomatology had not 
been shown.  

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
War Veterans.  Section 202 of the new statute expanded 
compensation available for Persian Gulf Veterans to include 
'medically unexplained chronic multisymptom illness,' such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, in addition to any diagnosed illness that the 
Secretary determines by regulation to be service-connected.  
These changes in law became effective on March 1, 2002. 

As such, 38 C.F.R. § 3.317 was amended to include IBS as a 
presumptive condition.  Prior to this legislation, 38 C.F.R. 
§ 3.317 did provide compensation for signs or symptoms which 
may be manifestations of undiagnosed illness to include, but 
are not limited to: (1) Fatigue; (2) Signs or symptoms 
involving skin; (3) Headache; (4) Muscle pain; (5) Joint 
pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or symptoms 
involving the respiratory system (upper or lower); (9) Sleep 
disturbances; (10) Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal weight loss 
and (13) Menstrual disorders.

It is noted that gastrointestinal signs or symptoms were 
included on this list.  However, the Veteran's symptoms have 
now been linked to IBS, and therefore was not part of an 
undiagnosed illness.

As such, entitlement to service connection only occurred once 
the legislation establishing IBS as a presumptive condition 
became effective.  While the Veteran believes that an early 
effective date is warranted, the law in this regard is clear, 
and the Supreme Court has held that unless clearly provided 
otherwise, laws are presumed to operate prospectively only.  
See Landgraf v. USI Film Products, 511 U.S. 244, 280 (1994).  

Therefore, the criteria for service connection for IBS were 
not met prior to March 1, 2002, and that is the earliest date 
the presumption for IBS can take effect.

The Veteran's claim of entitlement to an effective date 
earlier than March 1, 2002 for the grant of service 
connection for IBS is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the issue of service connection for a 
bilateral knee disability, required notice was provided by a 
letter dated in August 2002, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  The Veteran was also informed of how effective dates 
and disability ratings are formulated by a letter in June 
2008. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

With regard to the issues of a rating in excess of 10 percent 
for IBS and for an earlier effective date for IBS, the 
Veteran's claim was for service connection, which was 
granted.  He then appealed the downstream issue of the rating 
and effective date that had been assigned.  Under these 
circumstance, since the original claim was granted, there are 
no further notice requirements under the aforementioned law.  

With respect to the duty to assist, VA treatment records have 
been obtained as have Social Security Administration (SSA) 
records, service treatment records and service personnel 
records.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board on 
several occasions, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for a bilateral knee disability is denied.

Rating in excess of 10 percent for IBS is denied.

An effective date earlier than March 1, 2002 for the grant of 
service connection for IBS is denied.


REMAND

The Veteran filed a claim for service connection for PTSD in 
December 2001 indicating that he had been diagnosed with the 
disability.  VA treatment records confirm that Veteran has 
been diagnosed with PTSD following "traumatic exposure to 
combat" in Desert Storm.  It is also noted that the Veteran 
served in the Southwest Asia theater of operations from 
January 25, 1991 to May 5, 1991, and was awarded (in 
pertinent part) a Southwest Asia Service Medal with two 
Bronze Stars and a Kuwaiti Liberation Medal.  The Veteran was 
separated from active duty due to misconduct (commission of a 
serious offense), although the character of his discharge was 
"under honorable conditions."

Service personnel records reflect that, during the Gulf War, 
the Veteran was a combat engineer with B Company, 54th 
Engineering Battalion (B Co. 54th Engr. Bn.).  The Veteran 
has described a number of stressors which he believes have 
caused him to develop PTSD.  He indicated that when he first 
landed in Saudi Arabia, the King Fahd military airport was 
under a SCUD missile attack.  He also reported being involved 
in a firefight near the Al Jubayl area, after which he saw 
Iraqi bodies; he has described seeing a family who had been 
living in the desert being run over; and he reported seeing a 
friend (the name of whom the Veteran could not remember) in C 
company get killed by a .50 caliber bullet in a friendly fire 
incident.  He has also recounted being involved in the 
handling and disposing of the body of a private named "[redacted]
[redacted]" who was reportedly killed after falling into a 
"fuel pot."  

The Board previously remanded the Veteran's claim to attempt 
to corroborate his reported stressors.  Included in the 
remand instructions was a direction that if a stressor was 
corroborated that a VA examination should be provided to 
determine whether the Veteran's diagnosed PTSD was related to 
the corroborated stressor.

In response to the Board's Remand, several requests for 
information were sent to U.S. Armed Services Center for 
Research of Unit Records (CRUR).  The first response found 
that a review of Gulf War records did not show the death of a 
"[redacted]".  A follow-up request was sent, and CURR was 
able to confirm that the Veteran was assigned to Company B of 
the 54th Engineer Battalion and that a soldier from Company C 
of the 54th Engineer Battalion was killed by friendly fire.  
The response also found that [redacted] was not killed in 
Southwest Asia.

However, a review of the Veteran's stressor statement shows 
that he reports finding [redacted] in the fuel pot after he 
left the Persian Gulf region, and service personnel records 
indicate that after his tour in the Persian Gulf, the Veteran 
was stationed in Germany from May 6, 1991 to August 21, 1992.  
As such, it is this later period for which the death of a [redacted] 
[redacted] should be searched.  It is also noted that no request 
was made to verify whether the Veteran came under a scud 
missile attack upon landing in Saudi Arabia, or whether he 
was involved in a firefight near the Al Jubayl area.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  In this case, the remand instructions 
directed that if any stressor was corroborated that a VA 
examination should be provided.  The soldier killed by 
friendly fire has been corroborated, but a VA examination has 
not been provided.  Additionally, the incorrect time period 
was searched for the death of [redacted], and no searches 
appear to have been performed to verify either the scud 
missile attacks or the firefight.  Thus, the development 
sought by the Board in this case has not been fully 
completed, another remand is now required.  38 C.F.R. § 19.9.

With regard to the Veteran's complaints of joint pain, 38 
C.F.R. § 3.317 provides that service connection may be 
warranted for a Persian Gulf Veteran, such as the Veteran, 
who exhibits objective indications of a qualifying chronic 
disability.  Chronic disabilities include both undiagnosed 
illnesses and medically unexplained chronic multi symptom 
illnesses.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

The Veteran has complained of joint pain for many years 
following service, particularly in his knees and shoulders, 
and he reports that his problems began upon his return from 
service in the Persian Gulf region (January to May 1991).  

The Veteran has not been diagnosed with an orthopedic 
disability that would account for his reported joint pain.  
However, he has repeatedly sought treatment for joint pain 
and medical examinations have revealed considerable 
limitation of motion in both his knees and shoulders 
(although it is noted that concerns of malingering were 
raised by the VA examiner after an examination in November 
2004).  Additionally, on at least one occasion (April 2002 VA 
treatment session), a VA doctor stated that the Veteran 
probably had an element of post-gulf syndrome, but he then 
added that was unable to state whether there was an internal 
problem with the Veteran's knee due to the limited 
examination. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002) ; 38 C.F.R. § 3.159(c)(4) (2007).  In 
this case, the Veteran has complained about joint pain for 
many years, but he has yet to be provided with an examination 
to specifically address this.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
January 2009 to the present.

2.  Contact CURR and request that 
research be conducted to determine if a 
"[redacted]" was killed while in service 
in Germany between May 6, 1991 and August 
21, 1992.  Also request that research be 
conducted to verify whether the Veteran 
was under scud missile attack at King 
Fahd military airport upon his arrival 
into Saudi Arabia, and whether the 54th 
Engineer Battalion or its elements were 
involved in a firefight in the Al Jubayl 
area.

3.  Then, schedule a new VA psychiatric 
examination to determine the nature of 
any psychiatric disorder. The examiner 
should:

a.  Review the Veteran's medical history 
and the information concerning the 
verified stressor of witnessing a fellow 
soldier killed by friendly fire, and any 
other corroborated stressor.

b.  Integrate previous psychiatric 
findings and diagnoses (including any 
contained in medical records associated 
with the claims file) with current 
findings to obtain a true picture of the 
Veteran's psychiatric status.

c.  Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation.

d.  Make any diagnosis in accordance with 
appropriate criteria and indicate whether 
the Veteran meets the criteria for PTSD, 
and, if so, whether PTSD can be related 
to a verified stressor or stressors.

e.  Provide a report which includes 
complete rationales for all conclusions 
reached.

4.  Schedule the Veteran for an 
examination to investigate his 
allegations of joint pain and extremity 
numbness. The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  Thereafter, the examiner 
should state whether it is at least as 
likely as not that the Veteran has upper 
and/or lower extremity disability that 
cannot be attributed to a known clinical 
diagnosis.  All opinions, accompanied by 
a complete rationale, must set forth in a 
legible report.

5.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


